Citation Nr: 0501401	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1967 
to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued the assignment of a 30 
percent disability evaluation for service-connected right 
ulnar neuropathy.

The appellant did not request a hearing in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 30 percent for service-
connected right ulnar neuropathy.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in January 2002 with respect to the issue here on 
appeal.  However, the VA examination did not fully address 
any instability, weakness, incoordination, pain on use, and 
functional loss associated with the appellant's service-
connected right ulnar neuropathy.  The Board additionally 
notes that, although the January 2002 VA examiner provided 
range of motion findings for the appellant's left and right 
shoulders, he did not provide the requisite range of motion 
findings in degrees for the appellant's right wrist and 
elbow.

In light of the absence of these findings, as well as the 
appellant's contentions that his VA examination was 
inadequate, the appellant should be afforded a VA 
reexamination for purposes of ascertaining the current 
severity of his service-connected right ulnar neuropathy and 
any effects that such condition has upon his functional 
abilities.  Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. 
Brown, 8 Vet. App. 139 (1995) (The lack of written findings 
in a VA examination report may not be interpreted as 
indicative of a lack of such symptoms or severity).  



Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession as to his 
service-connected right ulnar neuropathy, 
which is not currently of record.  In 
addition, the appellant should be requested 
to identify the sources of any other relevant 
and previously unobtained medical evidence.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
neurologic/orthopedic reexamination.  The 
examiner(s) should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner(s) should 
specifically address the following:

What is the current severity of the 
appellant's right ulnar neuropathy, i.e. 
severe, moderate, or slight?  The 
examiner(s) must also provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
appellant's service-connected right ulnar 
neuropathy, to include, but not limited 
to, ranges of motion in degrees for the 
appellant's right wrist, elbow, and 
shoulder, grip strength, any muscle 
atrophy, any sensation deficits, any 
"griffin claw" deformity, any flexor 
contraction of the right ring and little 
fingers, any atrophy in the dorsal 
interspace and/or thenar and hypothenar 
eminences, any loss of extension of the 
ring and little fingers, any inability to 
spread the fingers of the right hand, any 
inability to adduct the right thumb, and 
any weakened right wrist flexion.  In 
addition, the examiner(s) must also 
specifically address the presence or 
absence of any functional impairment such 
as inability to dress and/or write due to 
pain, weakness, incoordination, 
fatigability, instability, etc., resulting 
from the appellant's service-connected 
right ulnar neuropathy.

All appropriate testing in this regard should 
be accomplished, and a complete rationale for 
any opinion expressed must be provided.  If 
the examiner(s) cannot answer the above 
without resorting to speculation, then he or 
she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to 
an increased rating greater than 30 percent 
for service-connected right ulnar neuropathy 
should then be reconsidered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




